371 U.S. 70 (1962)
UNITED STATES
v.
BLISS & LAUGHLIN, INC.
No. 367.
Supreme Court of United States.
Decided November 5, 1962.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF CALIFORNIA.
Solicitor General Cox, Assistant Attorney General Loevinger and Lionel Kestenbaum for the United States.
W. Donald McSweeney and Maurice Jones, Jr. for appellee.
PER CURIAM.
The judgment is vacated and the case is remanded for reconsideration in light of Brown Shoe Co. v. United States, 370 U.S. 294.